Citation Nr: 1219070	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1953 to September 1955.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which evaluated the Veteran's service-connected bilateral hearing loss as noncompensable.  The Veteran disagreed and perfected an appeal.

The Board remanded the claim in decisions dated October 2010 and January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As noted in the Introduction, the Board has twice remanded the Veteran's claim.  A short history is provided in order to clearly state the reason for the remand.

The Board's October 2010 remand noted that at a November 2007 VA audiological examination, the Veteran was able to carry on a conversation with the examiner without significant difficulty, but that test results were unreliable and inconsistent because the Veteran did not respond to the examiner's requests.  A November 2010 VA examiner stated that test results were unreliable, because although the Veteran did respond to questions and instructions without visual cues, when the examiner's voice was presented at a volume of about 70 decibels in the speech recognition portion of the test, the Veteran did not respond.  Similar results were reported by a March 2011 examiner.

The Board's January 2011 remand required, among other things, VA to inform the Veteran prior to a new examination that "failure to cooperate with the examiner when taking this examination may negatively impact his claim for benefits."  The language was underlined for emphasis in the remand order.  The record evidence includes a February 2011 letter from VA to the Veteran informing him of other required information, but the letter did not inform the Veteran that his failure to cooperate with the examiner when taking the examination may negatively impact his claim for benefits.

A review of the record in a light most favorable to the Veteran is that he simply does not understand the impact of his lack of cooperation during a VA audiological examination.  Hearing loss is evaluated under 38 C.F.R. § 4.85 which states, in pertinent part, that "[A]n examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test." [Emphasis added].  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent, speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  The examiner in 2011 reported that the speech discrimination scores should not be used as they were unreliable.  According to the examiner, the Veteran did not attempt to repeat words even at levels 40dB SL above his volunteer puretone thresholds and behavior observations were inconsistent with his volunteer speech recognition.  As the Veteran has been previously notified, it is incumbent upon a veteran to submit to a VA examination if he is applying for VA compensation benefits, and such a veteran must cooperate with VA to ensure he receives an adequate examination.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992), and Olson v. Principi, 3 Vet. App. 480 (1992).

The Board observes that the March 2011 examiner, a different person than the examiner who performed the November 2010 test, also noted that the Veteran was able to understand speech prior to the speech recognition portion of the test but that he did not respond to the speech recognition test.  In other words, the Veteran's actions were inconsistent and could signify that he was refusing to cooperate with the examiner.  Similar behavior has been described in three separate examination reports.  

Thus, the Board's remand requirement that the Veteran be informed that his cooperation was critical to the purpose of the remand.  The Board finds that VA's failure to provide the notice to the Veteran prior to the examination is not in substantial compliance with the January 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board's January 2011 remand also directed VA to contact the Orlando Ear, Nose & Throat Associates, PA, and ask them to provide "additional information with respect to the Veteran's test results of October 29, 2008."  A response is in the Veteran's VA claims folder.  The Veteran, however, provided a new test dated February 11, 2011, that is similarly stated in a graphic manner and not stated in numeric values in compliance with 38 C.F.R. § 4.85.  As noted in the January 2011 remand, the Court has held that the Board must seek clarification from a private examiner if the examiner's report is unclear of insufficient.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  The Board once again remands the claim for VA to contact L. Gladwin and request that she assign numeric values to the graphic results reported on the February 2011 hearing test regarding the Veteran's hearing loss.  In addition, VA should request that the private medical provider identify whether speech discrimination testing utilizing the Maryland CNC speech recognition test was employed and whether the examiner who provided the result was licensed in Florida with authority to practice as an audiologist.

Finally, the Veteran was informed in a February 2011 letter from VA that "[Y]our Social Security Administration disability records could not be obtained."  VA's duty to notify Veteran requires more.  VA regulations require that notice to the Veteran include the identity of the records; an explanation of any further action VA will take regarding the claim, that VA will decide the claim based on evidence of record unless the Veteran submits the records VA sought to obtain; and, notice that the Veteran is responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2011).  VA should send the Veteran notice regarding his Social Security Administration records that complies with regulation requirements.

For those reasons, the Board reluctantly remands the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Inform the Veteran in writing prior to an audiological examination that his cooperation is essential in order to obtain an adequate examination report and that failure to cooperate with the VA examiner when he is provided a VA audiological examination may negatively impact his claim for benefits.  

2.  Provide the Veteran with notice regarding VA's unsuccessful attempts to obtain records from the Social Security Administration that complies with 38 C.F.R. § 3.159(e) (2011).  Specifically, notify the Veteran and (a) identify the specific records the AMC was unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Contact L. Gladwin and request that she describe the February 11, 2011, audiological test results by providing numeric values for the Veteran's hearing loss as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000, vice the assignment of "x"s and "o"s.  Also request that she describe whether speech discrimination testing was performed, what the results were, and if so whether the Maryland CNC speech recognition test was utilized.  In addition, she should state whether the examiner who provided the test in February 2011 was licensed by Florida authorities to practice as an audiologist.  

Document all steps taken to obtain clarification and include any responses in the Veteran's VA claims folder.  If, after making reasonable efforts to obtain clarification, the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the clarification the AMC was unable to obtain; (b) briefly explain the efforts that the AMC made to obtain the clarification; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the requested evidence.  The Veteran must then be given an opportunity to respond.

4.  Provide the Veteran with a VA audiological examination that includes a report of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The examiner should also provide a detailed description of the steps taken to obtain a complete and reliable hearing test result.

5.  Ensure that the development described above is completed and complete any other development deemed necessary, then readjudicate the Veteran's claim.  If the benefit on appeal remains denied, prepare a supplemental statement of the case and allow the Veteran a reasonable period of time to respond.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



